The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 7-9 and 12 are cancelled.  Claims 1-6, 10, 11 and 13-16 are pending and under examination.

Priority
The instant application is a national stage entry of PCT/US18/20080 filed on 2/28/2018, which claims priority to US provisional application 62/464,483 filed on 02/28/2017.  
	
Rejections Withdrawn
	The rejection under USC 103 over Maibach is withdrawn per applicant’s amendment to include the pH range.  
	The rejection under USC 103 over Maibach and Gungor is withdrawn per applicant’s amendment to include the pH range. 
	The rejection under USC 103 over Maibach and Palliyil is withdrawn per applicant’s amendment to include the pH range. 
	The rejection under USC 103 over Maibach and Shah is withdrawn per applicant’s amendment to include the pH range.  
	As these rejections are withdrawn, the arguments toward these rejections are now moot.  
	Applicant’s amendment required a new search and consideration of the prior art to address a patch surface having the pH now incorporated into the claims.  

New Rejections – As Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20180028466 (earliest priority to 7/27/2016).  
The limitation of “wherein the surface pH of the medicinal patch is between 4 and 6” is a property belonging to “a medicinal patch” introduced in the claim, which inherently has a surface.  If the prior art teaches a patch with a surface having such pH, it will read on the claim limitation.  
Lee teaches a transdermal delivery system with a drug reservoir layer and adhesive layer that may also have additional intermediate and support layers (abstract). Lee teaches a drug reservoir layer with acrylate polymer or copolymer, a permeation enhancer, a carrier, and memantine base (drug) (abstract).  In paragraph 22, an embodiment provides polyvinylpyrrolidone as a disintegrant for the drug reservoir layer of part c).  Paragraph 30 provides for skin contact adhesive layer with polyvinylpyrrolidone and polyacrylic acid.  Paragraph 29 provides for acrylate copolymers for the skin contact adhesive layer.  Lee teaches a reservoir layer having a carrier that can be propylene glycol (paragraphs 20, 97 and 108).  Lee teaches in paragraph 108 that a skin adhesive layer or reservoir layer further comprises a permeation enhancer that can be propylene glycol.  Lee teaches the skin contact adhesive layer  with triethyl citrate and one or both of the skin adhesive layer or reservoir layer has triethyl citrate (paragraphs 146 and 147).  Lee teaches addition of antimicrobial agents that inhibit growth of yeasts and molds (paragraph 149).  Lee teaches drugs with imidazole or benzimidazole ring (paragraph 73).  Lee teaches a backing layer (paragraphs 22-30).  Lee teaches a pH of the backing layer of between 5 and 9 (paragraph 168).  This represents a surface with overlapping pH with the instant claims.  
One of ordinary skill in the art at the time of instant filing would have been able to provide a formulation of the instant claims with imidazole drug in a drug reservoir layer in a patch along with skin adhesive layer and backing layer by the teachings of Lee which provides for the structures and ingredients of the claims.  

Claim 3 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20180028466 and Palliyil et al (International Journal of Pharma Medicine and Biological Sciences, 2014, volume 3, pages 152-164; previously cited).  
Lee teaches the claims as discussed above.
Lee does not teach thiourea although it provides for enhancing of permeation. 
Palliyil teaches thiourea (TU) in a skin patch formulation (abstract, page 155) and as a permeation enhancer (conclusion section).  
One of ordinary skill in the art at the time of instant filing would have included thiourea of Palliyil as an appropriate skin permeation enhancers into a skin patch formulation of Lee with a reasonable expectation of success in transporting drug across the skin of a subject for treatment (see MPEP 2144.06).  

Claims 2, 11, and 15 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20180028466 and Shah US 5219877 (previously cited).  
Lee teaches the claims as discussed above.  Lee teaches carriers that are gels (paragraph 94). Lee teaches drug reservoirs with gel composition  (paragraph 121).  
Lee does not teach econazole nitrate although it teaches econazole as a drug.
Shah teaches econazole nitrate, an antifungal, (figure 2 and brief description of drawings) for topical administration (abstract).  Shah teaches pH of the drug formulations between 3.5 to 4.5  (examples 6 and 7). Shah teaches topical treatment of a fungal infection by applying antifungal formulation (formulation with the antifungal compound(s)) and formulations with skin penetration properties (columns 5 and 6).  
Although Lee is to a different drug than econazole nitrate, the product of Lee is applicable as a drug delivery system.  
Thus, one of ordinary skill in the art at the time of instant filing would have used econazole nitrate as an appropriate form of econazole for such a formulation as econazole nitrate was known in the prior art.  There would be a reasonable expectation of success in making the formulation with econazole nitrate as the form of econazole.  Shah provides for applying drugs to skin to treat fungal infections while Lee provides for a form appropriate for the controlled delivery of a drug to skin for penetration into the skin.  Thus, one of ordinary skill in the art at the time of instant filing would utilize drugs (econazole) for treatment methods of Shah in drug delivery formulations of Lee in order to treat fungal infections on a subject to make a new system of delivery for treating fungal infections in the body.   

Claims 13, 14, and 16 in addition to claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20180028466, Shah US 5219877 and Reeves US 6159977.  
Lee and Shah teach the claims as discussed above.
Lee and Shah do not teach nail fungal infections, onychomycosis or fungal infection affecting one or more of the nails.  
Reeves teaches a therapeutic for treating nail fungal infections and onychomycosis that uses an antifungal agent (abstract).  Reeves teaches the formulations have penetration (abstract).  Reeves teaches econazole nitrate (claims 2 and 9 of Reeves).  
	One of ordinary skill in the art at the time of instant filing would apply econazole to a method of topically treating fungal infections motivated by Lee and Shah to also treating fungal infections of the nails like onychomycosis since econazole nitrate is an antifungal compound.  It would be reasonably expected that delivery an antifungal compound to a site of fungal infection would treat the infection/condition.     

Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613